COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re The Signorelli Company, Inc., Signorelli Operating Corporation,
                         Signorelli Holdings, Ltd., Signorelli Investment Company, Ltd.,
                         Signorelli Investment Operating Company, L.L.C., Signorelli Homes
                         Ltd., Signorelli Homes Operating Company, L.L.C., Signorelli Media,
                         Ltd., Lake Conroe Resorts, Ltd., and Lake Conroe Resorts Operating
                         Company, L.L.C.

Appellate case number:   01-13-01031-CV

Trial court case number: 2013-345469

Trial court:             165th District Court of Harris County

       On December 2, 2013, relators, The Signorelli Company, Inc., Signorelli Operating
Corporation, Signorelli Holdings, Ltd., Signorelli Investment Company, Ltd., Signorelli
Investment Operating Company, L.L.C., Signorelli Homes Ltd., Signorelli Homes Operating
Company, L.L.C., Signorelli Media, Ltd., Lake Conroe Resorts, Ltd., and Lake Conroe Resorts
Operating Company, L.L.C., filed a petition for writ of mandamus challenging the trial court’s
order denying relators’ motion to transfer venue. It is ordered that the real party in interest
respond to the petition for writ of mandamus. The response, if any, is due Thursday, December
19, 2013.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn Keyes
                    Acting individually    Acting for the Court


Date: December 5, 2013